Scott, J.
It was clearly erroneous to have admitted, in the first place, and to have refused to strike out, in the second place, the evidence of one of the defendants as to the possible effect upon the skins by the use of soda by the dresser. There is not the slightest evidence of such use; and, in the light of defendants’ apparent admission by letter that some of the skins had been injured in the dyeing, we cannot say that the jury were uninfluenced by the incompetent testimony.
Giegerich and Greenbaum, JJ., concur.
Judgment reversed and new trial granted, with costs to appellants to abide event.